Title: To James Madison from Alexander Martin, 27 January 1802
From: Martin, Alexander
To: Madison, James


Sir,
Office of the ⟨“⟩American,” Baltimore, Jany. 27. 1802.
I rec’d your’s of the 19th proferring to my Gazette the publication of the Laws of the U. States, on the terms specified. I assure you, Sir, I feel highly grateful for the compliment and readily accept the terms. I am Sir, very respectfully Your Most Obt Sert
Alexr Martin
 

   RC (DNA: RG 59, Miscellaneous Letters Received Regarding Publishers of the Laws). This is the first reply of record to JM’s circular letter to newspaper publishers, 19 Jan. 1802. In most cases, subsequent replies (ibid.) will not be printed.

